Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CATHODE ACTIVE MATERIAL, POSITIVE ELECTRODE FOR LITHIUM ION SECONDARY BATTERY, AND LITHIUM ION SECONDARY BATTERY

Examiner: Adam Arciero	SN: 16/074,074	Art Unit: 1727	March 4, 2021

DETAILED ACTION
Applicant’s response filed on January 29, 2021 has been received.  Claims 1-11 are currently pending.  After further consideration and search, a new prior art rejection has been found and prosecution has been reopened.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 15/089,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Double Patenting
The nonstatutory double patenting rejections on claims 1-11 are withdrawn because Applicant timely filed a Terminal Disclaimer.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2010/0233542 A1).
As to Claims 1-5 and 8-11, Endo et al. discloses a lithium ion secondary battery comprising a positive electrode, a negative electrode, and a nonaqueous electrolyte, wherein the positive electrode comprises a positive active material, a binder, and an electrically conductive material (Abstract and paragraphs [0153]-[0164]).  Endo et al. further teaches wherein the positive active material comprises 0.6Li(Li1/3Mn2/3)O2-0.4LiNi0.5Mn0.5O2 (Example 8).  The molar ratios of Ni, Co and Mn with respect to the total molar amount X of Ni, Co and Mn are respectively calculated to be 0.25, 0 and 0.75.  Endo et al. further teaches wherein the positive active material is formed from a hydroxide precursor containing Ni and Mn and mixing the precursor with lithium carbonate to form a mixture which is then calcined at a temperature ranging from 900-1100ºC in the presence of air (Abstract, paragraphs [0132-[0145] and [0165]-[0174]).  The method is very similar to the claimed method and the composition is the same as the claimed invention, and it is the position of the Office that the claimed active material inherently comprises the claimed characteristics.  See MPEP 2112.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US/ 2010/0233542 A1) in view of Sakai et al. (US 2016/0218358 A1).
As to Claim 6, Endo et al. teaches wherein a positive active material with a small specific surface area is provided (paragraph [0137]).  However, Endo et al. does not specifically disclose the claimed specific surface area.
2/g (paragraph [0013]).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the specific surface area of the active material of Endo et al. to fall within the claimed range because Sakai et al. teaches that a battery with improved rate characteristics can be provided (paragraph [0045]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2010/0233542 A1).
As to Claim 7, Endo et al. teaches wherein the average particle size of the positive active material is 10 microns or less (paragraph [0152]), which overlaps with the claimed range.  The courts have held that in the case where the claimed ranges overlap or lie inside the ranges disclosed by the prior art a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the particle size of Endo et al. to fall within the claimed range because Endo et al. teaches that a battery with an improved high output performance can be provided (paragraph [0152]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727